Case 1:19-cr-00156-MAD Document 54 Filed 12/06/19 Page 1 of 7

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
ORDER
“VS-
Criminal Action No. 1:19-cr-156 (MAD)
XIAOQING ZHENG,
Defendant.

 

BASED ON THE JOINT STIPULATION AND THE FOLLOWING FINDINGS, IT IS
HEREBY ORDERED:

1. That the ninety (90) day period, from December 6, 2019 to and including
March 4, 2020, shall be excludable in computing time under the Speedy Trial Act. Based on the
stipulated facts and findings set forth in the joint stipulation which the Court incorporates into
this Order and adopts them as findings, the Court further finds, pursuant to 18 U.S.C.
§3161(h)(7)(A), that the ends of justice served by granting this continuance outweigh the best
interests of the public and the defendant in a speedy trial.

2. The deadline for the completion of discovery by the United States shall be
completed on or before January 31, 2020 (otherwise due within 14 days of arraignment pursuant
to Local Rules of Criminal Procedure and the Criminal Pretrial Order). The deadline for the
completion of reciprocal discovery by the Defendant shall be completed on or before
February 7, 2020 (otherwise due within 21 days of arraignment pursuant to Local Rules of
Criminal Procedure and the Criminal Pretrial order).

3. Any pretrial motions in this case shall be filed on or before February 14, 2020

and shall be made returnable on March 17, 2020 on submit before Judge Mae A. D’ Agostino

 

with no appearances necessary.
Case 1:19-cr-00156-MAD Document 54 Filed 12/06/19 Page 2 of 7

4, Any change of plea shall be entered on or before March 6, 2020.

5. All pretrial submissions as set forth in the second criminal pretrial scheduling
order (Dkt. No. 30) are due on or before March 9, 2020.

6. A Final Pretrial Conference will be held on March 17, 2020 at 10:00 a.m. in
Albany before Judge Mae A. D’ Agostino. Counsel are directed to report to Judge D’Agostino’s
chambers for this conference.

7. Jury Trial is scheduled to commence on March 23, 2020 at 9:30 a.m. before
Judge Mae A. D’ Agostino in Albany, New York.

IT IS SO ORDERED

Dated: December 6, 2019
Albany, New York G , LY

Mae A. D/ Agosting/”
U.S. District Judge
beet oe ne ee “pene es ene erent ae

Case 1:19-cr-00156-MAD Document 54 Filed 12/06/19 Page 3 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

SHORE RKS AASV Re ee ASK Ieee

UNITED STATES OF AMERICA Criminal Action No. 19-CR-00156 (MAD)
Vv.

(Hon. Mae A. D’Agostino) '

XIAOQING ZHENG
STIPULATION AND ORDER
FOR ENLARGEMENT OF TIME

Defendant.
SHEEEKRIECHASEHSGKKSSRGHRRSERVSOOSRS
’ STIPULATION

Kevin Luibrand, the attomey for defendant Xiaoqing Zheng in the above-captioned action,
having moved for a continuance of ninety (90) days within which the defense may review
discovery, conduct its own investigation, and research and prepare motions, and Grant C. Jaquith,
United States Attorney for the Northern District of New York (by Richard Belliss, Assistant United
States Attorney), having consented to the continuance and the proposed exclusion of a ninety (90)
day period under the Speedy Trial Act, pursuant to Title 18, United States Code, Section
3161(h)(7)(A), the parties hereby stipulate and agree as follows:

1. The prior proceedings in this case occurred as follows:

a. | Date of federal arrest: August 1, 2018

b. Date of indictment: April 18, 2019

Cc. Date of arraignment: April 23, 2019

d. Defendant custody status: Defendant is released on conditions
i. Date United States moved for detention: N/A

ii. Date of detention hearing: N/A

 

 

 
Case 1:19-cr-00156-MAD Document 54 Filed 12/06/19 Page 4 of 7

iii. | Date detention decision issued: N/A
d, Prior enlargements of time and exclusions under the Speedy Trial Act:
multiple pre-indictment enlargements of time; three post-indictment
enlargements of time excluding the time running from May 31, 2019
through July 28, 2019; from August 9, 2019 through October 6, 2019; and
from October 7, 2019 through January 3, 2020.
2. The defendant has requested the continuance based on the following facts and
circumstances:

a. On April 18, 2019, a federal grand jury in the Northern District of New
York retumed a multiple count indictment alleging that the defendant conspired to commit
economic espionage, conspired to commit theft of trade secrets, committed economic espionage,
committed theft of trade secrets, and made false statements, all in violation of Title 18, United
States Code, Sections 1831, 1832, and 1001. The defendant has been arraigned and is currently
released on conditions pending trial.

b. The government has previously provided some voluminous discovery to the
defense, and continues to provide additional discovery as it becomes available. Much of the
discovery is digital evidence that includes forensic copies of various electronic devices (i.c.,
computers, smartphones, etc.). Accessing and reviewing this evidence has proven challenging
and efforts continue by the defense to review all materials. Because the defense has not yet
completed its review of the evidence, it cannot adequately determine what motions should be filed
by the current motions filing deadline of December 6, 2019. The defense will need additional

time to review the discovery, conduct its own investigation, and prepare motions.

 

 
Case 1:19-cr-00156-MAD Document 54 Filed 12/06/19 Page 5 of 7

3. The parties stipulate and agree that the ends of justice served by granting this
continuance outweigh the best interests of the public and the defendant in a speedy trial. The
nature of the investigation, its complexity, and the need for the defense team to review the
discovery, conduct an investigation, and prepare its motions make it unreasonable to expect the
defense to be prepared to defend the case at trial on January 21, 2020 (the presently scheduled trial
date), taking into account the exercise of due diligence.

4. The parties stipulate and agree that the time period running ninety (90) days from
the date of the Court=s order shall be excludable under the Speedy Trial Act pursuant to 18 U.S.C.
§§ 3161(h)(7)(A) and (h)(7)(B)Kiv).

The undersigned attomeys affirm under penalty of perjury the accuracy of the facts set

forth above and apply for and consent to the proposed order set forth below.

Dated: December 5. 2019 GRANT C. JAQUITH
United States Attorney

Richard Belliss

Assistant U.S. Attorney
Bar Roll No. 515295

 
 

December 3 , 2019

 

Kevin Luibrand, Esq.
Attomey for Xiaoging Zheng
Bar Roll No {0 OF 3

—

 

 

 
 

Case 1:19-cr-00156-MAD Document 54 Filed 12/06/19 Page 6 of 7

ORDER

A. The Court incorporates into this Order the stipulated facts set forth above and
hereby adopts them as findings.

B. The Court has considered its obligation under 18 U.S.C. § 3161(h)(7)(A) to
determine whether a continuance serves the ends of justice in a manner that outweighs both the
public interest and the defendant’s rights. The Court finds that pursuant to 18 U.S.C. §
3161(h)(7)(A), the ends of justice served by granting the requested continuance outweigh the best
interests of the public and the defendant in a speedy trial because the nature of the investigation,
its complexity, the need for the defense to review evidence, to conduct an investigation, and to
prepare its motions, make the requested delay necessary, taking into account the exercise of due
diligence.

BASED ON THE STIPULATED FACTS AND THE COURT'S RELATED FINDINGS
IT IS HEREBY ORDERED

A. That the ninety (90) day period running from the date of this Order, up to and
including , 2020 shall be excludable in computing time under the Speedy Trial
Act pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv) in order to give the defense
reasonable time necessary for effective preparation.

B. The deadline for the completion of reciprocal discovery by the defendant (otherwise
due within 21 days of arraignment pursuant to the terms of the Local Rules of Criminal Procedure

and the Criminal Pretrial Order) will be extended by 90 days to 2020.

 
 

Case 1:19-cr-00156-MAD Document 54 Filed 12/06/19 Page 7 of 7

Cc. The trial in this matter shall begin on , 2020 before United
States District Judge Mae A. D’ Agostino, in Albany, New York or, in the alternative, a change of

plea shall be entered on or before , 2020.

Dated: December , 2019

 

Hon. Mae A. D’ Agostino
United States District Court Judge
Northern District of New York

 
